Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 11/30/2021 have been considered by the Examiner.
Claims 1 is amended. No claims are cancelled. Claims 11-15 are newly added. Claims 1-15 are pending in the present application and an action on the merits follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the treatment program may include computing devices, machine learning server, treatment program server, and external resources.” It is unclear to the Examiner how a program, which is software, can includes devices or servers. Additionally, the recitation of “may” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, Examiner interprets the claim to read as “wherein the treatment program is executed by at least one of computing devices, machine learning server, treatment program server, and external resources.”
Claim 15 recites “the computer readable instruction may be based on…” This limitation renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, Examiner interprets the limitations to read as “the computer readable instruction is based on…”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 12 describe the abstract idea of receiving data, determining a likelihood, and generating a regimen. Specifically, claims 1 and 12 recite:
“receiving, patient demographic information associated with a patient; 
receiving, patient medical information associated with the patient; 
determining, a likelihood of patient adherence for the patient based upon the patient demographic information and the patient medical information; 
generating, a dietary regimen comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period based on the likelihood of patient adherence.”
The steps of receiving, determining, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive data, determine a likelihood, and generate a regimen. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
claim 1 recites “via a treatment program,”
Claim 12 recites:
“a treatment program that: 
a treatment program server including a treatment program engine, a processor, a database, a computer readable instruction; 
a machine learning server; 
a patient treatment program application, wherein, the treatment program is connected to a network, the machine learning server, the treatment program server, and the patient treatment program application.”
The program, engine, processor, database, server, application, and network are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 32-36, 42, 80-86] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the program, engine, processor, database, server, application, and network are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, 
Dependent claim 11 further describes the abstract idea of parent claim 1, while also reciting new additional elements. Specifically, claim 11 recites “wherein the treatment program may include computing devices, machine learning server, treatment program server, and external resources.”
The devices and servers are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 32-36, 42, 80-86] such that they amount to no more than mere instructions to apply the exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, these additional elements do not incorporate the abstract idea into practical application, nor do they recite an inventive concept.
Dependent claims 2-10 and 13-15 do not add “significantly more” to the eligibility of parent claims 1 and 12 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-10 and 13-15 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-15 are directed to an abstract idea without significantly more. Therefore claims 1-15 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) in view of Boland (U.S. Patent Application Publication No. 20180181721).
Regarding claim 1, Zhong teaches a method for treating a disorder, comprising: 
receiving, via a treatment program, patient demographic information associated with a patient [P 68, 180-181] (Zhong teaches receiving medical record data, which includes demographic information as described in P 180; Zhong also teaches in P 68 that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program); 
receiving, via a treatment program, patient medical information associated with the patient [P 68, 180-181] (Zhong teaches receiving medical record data such as diagnoses; Zhong also teaches in P 68 that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program); 
determining, via a treatment program, a likelihood of patient adherence for the patient based upon the patient demographic information and the patient medical information [P 68, 176-177, 180] (Zhong teaches determining patient adherence metrics, which represent a patient’s probability of adhering to a particular regimen, for possible therapies based on patient medical and demographic information; Zhong also teaches in P 68 that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program); 
generating, via a treatment program, a regimen based on the likelihood of patient adherence [P 68, 182] (Zhong teaches making a therapy regimen recommendation based on the determined adherence metrics; Zhong also teaches in P 68 that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program).  
Zhong may not explicitly teach:
dietary… comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period (in the generating limitation)
However, Boland teaches:
dietary… comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period (in the generating limitation) [P 42, 49, 56] (Boland teaches personalized patient care plans that include meal and exercise recommendations to be completed throughout the day, which is interpreted as a time period)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Continuous health care plan coordination between patient and patient care team as taught by Boland with the Patient data management systems and conversational interaction methods taught by Zhong with the motivation of ensuring patient adherence to treatment and improving patient health [Boland, P 29].
Regarding claim 3, Zhong and Boland teach the method of claim 1, wherein the patient medical information includes at least one medical condition associated with the patient [P 180-181] (Zhong teaches receiving medical record data such as diagnoses, which are interpreted as conditions).  
Regarding claim 4, Zhong and Boland teach the method of claim 1, further comprising obtaining information related to other patients based on the patient demographic information and the patient medical information [P 162-166] (Zhong teaches obtaining population data based on the individual patient’s demographic and medical information).  
Regarding claim 5, Zhong and Boland teach the method of claim 4, wherein the determination of likelihood of patient adherence for the patient is based upon the information related to other patients [P 179-181] (Zhong teaches determining the adherence metric values based on population data).  
Regarding claim 6, Zhong and Boland teach the method of claim 4, wherein the determination of the likelihood of patient adherence of the user is calculated using Bayesian statistics [P 212] (Zhong teaches using Bayesian techniques).  
Regarding claim 7, Zhong and Boland teach the method of claim 1, wherein the meal recommendations comprise at least one meal from a restaurant [P 91] (Zhong teaches recommending restaurant meals).  
Regarding claim 8, Zhong and Boland teach the method of claim 1, wherein a total daily caloric intake of the one or more meal recommendations is less than a baseline caloric intake for the patient [P 40, 215] (Boland teaches caloric recommendations and recommending users consume less than the recommendation).  
Obviousness for combining the teaching of Zhong and Boland is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, Zhong and Boland teach the method of claim 1, wherein the treatment program may include computing devices, machine learning server, treatment program server, and external resources [P 68] (Zhong teaches that the programming is executed by processors which are interpreted as computing devices).  
Regarding claim 12, Zhong teaches a system for treating a disorder, comprising: 
a treatment program that [P 68] (Zhong teaches that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program): 
receives patient demographic information associated with a patient [P 180-181] (Zhong teaches receiving medical record data, which includes demographic information as described in P 180); 
receives patient medical information associated with the patient [P 68, 180-181] (Zhong teaches receiving medical record data such as diagnoses; Zhong also teaches in P 68 that the described methods ; 
determines a likelihood of patient adherence for the patient based upon the patient demographic information and the patient medical information [P 68, 176-177, 180] (Zhong teaches determining patient adherence metrics, which represent a patient’s probability of adhering to a particular regimen, for possible therapies based on patient medical and demographic information; Zhong also teaches in P 68 that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program); 
generating a regimen based on the likelihood of patient adherence [P 68, 182] (Zhong teaches making a therapy regimen recommendation based on the determined adherence metrics; Zhong also teaches in P 68 that the described methods are performed by executing stored programming instructions, which are interpreted as a treatment program);
a treatment program server including a treatment program engine, a processor, a database, a computer readable instruction [P 68] (Zhong teaches a computing device 102, representing a server, which comprises software for executing the methods, which is interpreted as a treatment program engine, a processors, a database, and computer readable instructions); 
a machine learning server [P 61] (Zhong teaches a neural network which is interpreted as a machine learning server); 
a patient treatment program application, wherein, the treatment program is connected to a network, the machine learning server, the treatment program server, and the patient treatment program application [P 68, 70] (Zhong teaches an application for executing the claims methods and in communication with all above-listed elements).  
Zhong may not explicitly teach:
dietary… comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period (in the generating limitation)
However, Boland teaches:
dietary… comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period (in the generating limitation) [P 42, 56] (Boland teaches personalized patient care plans that include meal and exercise recommendations to be completed throughout the day, which is interpreted as a time period)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Continuous health care plan coordination between patient and patient care team as taught by Boland with the Patient data management systems and conversational interaction methods taught by Zhong with the motivation of ensuring patient adherence to treatment and improving patient health [Boland, P 29].
Regarding claim 14, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 15, Zhong and Boland teach the system of claim 12, wherein the computer readable instruction may be based on a patient information component, a medical condition component, a patient adherence component, a diet determination component, an exercise determination component, or a notification component [P 176-178] (Zhong teaches software for determining adherence, which is interpreted as a patient adherence component).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) and Boland (U.S. Patent Application Publication No. s applied to claim 1 above, and further in view of Catani (U.S. Patent Application Publication No. 20150364057).
Regarding claim 2, Zhong and Boland teach the method of claim 1, wherein the patient demographic information includes age, gender [P 162] (Zhong teaches that the demographic data includes age and gender), and 
Zhong and Boland may not explicitly teach:
marital status.  
However, Catani teaches:
marital status [P 201] (Catani teaches that demographic information includes marital status).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Catani with teaching of Zhong and Boland since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the marital status information of the secondary reference(s) for the demographic information of the primary references. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 13, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) and Boland (U.S. Patent Application Publication No.  as applied to claim 1 above, and further in view of Healthline (“How Many Carbs Should You Eat If You Have Diabetes?”).
Regarding claim 9, Zhong and Boland may not explicitly teach the method of claim 1, wherein a daily carbohydrate amount of the one or more meal recommendations is approximately less than 50 grams.  
However, Heathline teaches the method of claim 1, wherein a daily carbohydrate amount of the one or more meal recommendations is approximately less than 50 grams [“How to determine optimal carb intake” section] (Healthline teaches limiting meals to 25 grams of carbs).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the carbohydrate intake limitations as taught by Healthline with the method taught by Zhong and Boland with the motivation of improving health outcomes and better controlling blood sugar levels (Healthline, “The bottom line” section)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) and Boland (U.S. Patent Application Publication No. 20180181721) as applied to claim 1 above, and further in view of Perez (U.S. Patent Application Publication No. 20170021171).
Regarding claim 10, Zhong and Boland teach the method of claim 1, wherein the disorder includes at least insulin resistance, and diabetes [P 74, 233] (Zhong teaches treating insulin resistance and diabetes).
Zhong and Boland may not explicitly teach:
a metabolic syndrome,
However, Perez teaches:
a metabolic syndrome [P 23] (Perez teaches therapies for metabolic syndromes),
prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Perez with teaching of Zhong and Boland since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the metabolic syndrome of the secondary reference(s) for the medical conditions of the primary references. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s remarks filed 11/30/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 11/30/2021.

35 USC 101 Remarks
1.	Regarding Applicant’s arguments that the claims do not recite organizing human activities [Applicant Remarks Pg. 7-9], Examiner respectfully disagrees. As seen in the 35 USC 101 rejection above, the limitations that recite receiving, determining, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Specifically, the claims are interpreted as a set or rules or instructions that an individual could follow to accomplish the tasks recites in the claim. For example, a human could use the claims as instructions to receive data, determine a likelihood of adherence, and create a diet for a patient. In fact, doctors, dieticians, and nutritionists regularly perform these tasks. Thus, it is the opinion of the Office that the claims recite organizing human activity.
2.	Regarding Applicant’s arguments that the recited additional elements integrate abstract idea into practical application [Applicant Remarks Pg. 9], Examiner respectfully disagrees. The mere recitation of computer elements performing an abstract idea does not necessitate integration into practical application. Claim 1 simply recites a treatment program. Claim 11 recites devices and servers. Claim 15 recites a program, engine, processor, database, server, application, and network. All additional elements are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, these additional elements do not integrate the abstract idea into practical application.

4.	Regarding Applicant arguments that “the claims recite specific processes that do not preempt all practical applications of such an idea” [Applicant Remarks Pg. 11-12], Examiner respectfully disagrees. By definition, the claimed invention pre-empts the identified abstract idea. The claims recite receiving data, analyzing the data, and generating an output. The specifics regarding the type of data received/analyzed and what is output does not exclude the claims from reciting data receipt, analysis, and output. Additionally, Examiner respectfully submits that the alleged specific machine is not specific at all. The claimed program, engine, processor, database, server, application, and network. All additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, it is the position of the Office that the claims recite an abstract idea.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Arguments
5.	“Zhong is silent, however, as to a method for generating a regiment based on the particular likelihood of a specific patient’s adherence” [Applicant Remarks Pg. 14], Examiner respectfully disagrees. 
6.	Regarding Applicant’s remarks that “Boland is silent as to an exercise regiment comprising one or more exercise recommendations performed by a patient during the time period” [Applicant Remarks Pg. 14-15], Examiner respectfully disagrees. Boland explicitly recites “a treatment guideline may specify... the patient should… have at least 30 minutes of stressful exercise per day” [P 42], “the patient care plan may further specify that the patient is to go to the gym on Tuesday and Thursday at 7:30 p.m. to do 30 minutes of strength building exercise” [P 49], “the patient's lifestyle information may be further analyzed to identify specific exercise actions to be taken by the patient” [P 52], etc. Thus, Boland teaches the above-mentioned limitation.
	Regarding Applicant’s remarks that “further, Boland states that a patient could receive a message stating ‘consider eating oatmeal for breakfast today’ but fails to disclose a system that formulates one or more meal recommendations consumed during a time period” [Applicant Remarks Pg. 15], Examiner respectfully submits that this is a meal recommendation and “today” is a time period (i.e. the system recommends eating oatmeal by the end of the day). It is the position of the Office that this Boland reference reads on the current claim language.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baarman (U.S. Patent Application Publication No. 20150093725) teaches systems and methods for providing dietary guidance including the determination of adherence metrics. 
Meyerson (U.S. Patent Application Publication No. 20180075199) teaches systems for monitoring patients including the determination of adherence metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626